DETAILED ACTION
Information Disclosure Statement
The multiple information disclosure statements (IDS’s) submitted on various dates (see considered copies) were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0647821.  EP`821 teaches of a refrigerator (12) comprising: a main body (13) having a front side thereof open (fig. 1); and a door (14) configured to open and close the open front side of the main body (shown), wherein the door includes: a door panel (15) including a panel body (viewed as the body of the door panel (15)) and a fixer (24) provided at one surface of the panel body (rear surface via (26)), and a door body (41) on which the door panel is separably mounted, the door body including a cover fixer (17) concavely formed to have the fixer inserted thereinto (shown) and including a hole (19) that is open toward an inside of the door body, an accommodation space (viewed as the space within the receptacle (17) as shown in fig. 4) into which the fixer is accommodated, and a fixer cap (48) configured to cover the hole that is open toward the inside of the door body.  As to Claim 5, the door body further comprises a cover As to Claim 6, the cover fixer is provided to be coupled to the cover by sliding in a self-load direction (viewed as a top-to-bottom direction as indicated within fig. 4).  As to Claim 8, the cover fixer is arranged to protrude from a surface of the cover opposite to the one surface facing the door panel (it is noted that the cover fixer protrudes in multiple directions, i.e., it protrudes into the door body for instance).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821.  EP`821 teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above, including the inclusion of a guide bead (viewed as the peripheral flange along edges of the cover fixer for instance – cover fixer is seated into the mounting hole); but EP`821 does not show a guide bead formed along the circumference of the mounting hole.  However, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components since it has been held that a mere reversal of the essential working parts of a device involves only routine skill In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  Regarding Claims 13-14, EP`821 shows the fixer and panel body being made of known materials; but does not specifically state these materials as being dissimilar materials or state that the material for the panel body can be glass or metal.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials for the manufacture of both the fixer and the panel body depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it’s suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 in view of Kim [US 2008/0143227].  EP`821 teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above; but does not show the door body as including a chassis as prescribed by applicant.  As to the incorporation of a chassis along a door body, Kim is cited as an evidence reference for the known use of a door body (30) including a chassis (61a, 61b).  The chassis being arranged on EP`821 so as to include the chassis arrangement as taught by Kim because this arrangement would enhance the versatility of EP`821’s device by providing a reinforced door body structure that would facilitate a further cover panel as dictated by the needs and/or preferences of an user.  Regarding Claim 10, as modified, the cover fixer is provided to support the fixer to space the door panel at a predetermined distance from the door body while the door panel is mounted on the door body (viewed as the thickness of (26) for instance).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 in view of Marchetti [US 2012/0169196].  EP`821 teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above; but does not show the door panel as including magnetic fixing bodies as prescribed by applicant.  As to the incorporation of magnetic fixing bodies along side edges of the door panel, Marchetti is cited as an evidence reference for the known use of a door body (1), a door panel (3) and magnetic fixing bodies (magnets via (4) as disclosed in [0030]) used to attach the door panel to the door body in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`821 so as to include a magnetic fastening arrangement between the door panel and the door body as taught by Marchetti because this arrangement would enhance the coupling interaction of EP`821’s device by providing a means by which the door panel would not be easily / accidentally unlatched and/or moved out of alignment from the door body due to the addition of the magnetic forces acting between the door panel and door body.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 in view of Cherry et al., [US 5,358,326].  EP`821 teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above; but does not show a buffer member with shock absorbing material on the door panel as prescribed by applicant.  As to the incorporation of a buffer member, where the fixer is arranged between the buffer member and one of the fixing members, Cherry is cited as an evidence reference for the known use of spacers / buffer members (63) applied along a door panel (64) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`821 so as to include multiple buffer members spaced apart along the door panel in a manner as taught by Cherry because this arrangement would help to provide even spacing between the door panel and the door body, provide a flow path of sorts between the panel and body and help to lessen any impact imparted on one of the structures from transmitting to the other structure.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 in view of Anderson et al., [US 2006/0152125].  EP`821 teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above; but does not show the fixing being attached to the panel body via an adhesive {EP`821 shows mechanical fasteners (28)}.  As to the interchangeability of an adhesive and mechanical fasteners, Anderson is cited as an evidence reference for the known use of fastening a EP`821 so as to substitute adhesive for the screws in view of Anderson’s teaching because this alternative arrangement would provide an equally suited coupling layout that would eliminate the need for manual tools as dependent upon the needs and/or preferences of the designer.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the mapping of the references and/or combination of the references being used in the current rejection.  Regarding the EP`821 reference, the position is taken that the rejection as outlined clearly accounts for all the features as stipulated within the claimed subject matter.  Additionally, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 16, 2022

/James O Hansen/Primary Examiner, Art Unit 3637